Citation Nr: 1130949	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine with headaches prior to November 26, 2007, and to an initial rating in excess 20 percent thereafter.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2002 and from March 2003 to September 2004.  
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In May 2010, the Board sent the case out for a Veterans Health Administration (VHA) expert opinion.  The case has been returned to the Board for further appellate action.

In January 2011 the Veteran submitted additional medical evidence in support of his claim along with a waiver of RO review of newly submitted evidence.  Accordingly, remand of this case to the RO is not necessary.


FINDINGS OF FACT

1.  The Veteran's preexisting heart disability increased in severity as a result of an injury in service.

2.  Prior to November 26, 2007, the Veteran had cervical spine flexion greater than 30 degrees and combined range of motion of the cervical spine greater than 170 degrees.  Examination did not show abnormal gait or abnormal spinal contour and there were no periods of incapacity associated with the cervical spine.

3.  From November 26, 2007, the Veteran has not had cervical spine flexion limited to 15 degrees or less, he has not had ankylosis of the entire cervical spine, and he has not had any periods of incapacity associated with the cervical spine.



CONCLUSIONS OF LAW

1.  The criteria for service connection for aggravation of a heart disability have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(b) (2010).

2.  The criteria for a rating in excess of 10 percent prior to November 26, 2007, and to a rating in excess of 20 percent thereafter, for degenerative disc disease of the cervical spine with headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Regarding the Veteran's claim for an increased rating for a cervical spine disability, this appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board also notes that the Veteran was sent VCAA notice regarding his increased rating claim by way of a June 2008 letter.

In light of the favorable determination with regard to the Veteran's claim for service connection for a heart condition, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).
 
The record reflects that the Veteran's service treatment records and VA medical records have been obtained.  Private medical records have also been obtained.  The Veteran has been provided VA medical examinations.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  

The Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Heart Condition

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran asserts that he is entitled to service connection for his heart disability.  He has had coronary artery disease status post myocardial infarction and bypass surgery with reduced ejection fraction since 1996.  The Veteran reports that his heart disability was stable until he went back on active duty and he was in a motor vehicle accident (MVA) in November 2003.  The Veteran stated that the MVA resulted in irreparable damage to both cars and that he sustained multiple traumas to his neck, chest, abdomen and spine.  The Veteran reported that the diagnoses at that time included contusion of the heart.  The Veteran points out that his cardiac status was stable from 1996 until his MVA in November 2003.  He asserts that the MVA resulted in sustained traumatic myocardial injury which led to significant and serious decline in his ejection fraction.  He states that a comparison of his echocardiogram prior to the accident in May 2003 and the echocardiogram after the accident in 2004 shows that his cardiac status had declined as a result of the traumatic myocardial injury sustained in the MVA.  He asserts that the decline in his cardiac status during that time was not a result of the natural progression of the disease.

In this case the Board finds that the Veteran is entitled to service connection for aggravation of a preexisting heart disability.  The Board recognizes that there is a June 2010 VHA opinion to the effect that there is not at least a 50 percent probability that the Veteran's cardiac disability was aggravated by the in-service MVA, and that there is a June 2008 VA opinion that it is less likely than not that the Veteran's cardiomyopathy was exacerbated by the MVA.  Although this evidence is against the Veteran's claim, the Board does not find that this evidence meets the clear and unmistakable evidence standard.  

In this case the record does show that the Veteran's cardiac disability increased in severity as a result of the in-service MVA.  A March 2006 VA outpatient record indicates that the Veteran reported that he still had some chest wall pain from the contusion.  The VA physician stated that the contusion had worsened the Veteran's existing heart problem.  He noted that it caused worsening of ejection fraction with aneurysmal dilation of left ventricle as noted in echocardiogram.  In April 2009 this VA physician stated that a May 22, 2003, Kaiser echocardiogram (prior to MVA) documented an ejection fraction of 45.  He noted that a July 2004 VA echocardiogram (After MVA) revealed an ejection fraction of 25 with apical aneurysmal dilation consistent with traumatic cardiomyopathy caused by the MVA.  Based on the March 2006 and April 2009 VA medical opinions in favor of the Veteran's claim and the fact that the Veteran's ejection fraction was still much lower than prior to the accident more than eight months after the accident, the Board finds that the Veteran's cardiac disability permanently increased in severity due to the in-service MVA.  Accordingly, service connection for aggravation of a cardiac disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

III.  Cervical Spine

The Veteran's cervical spine increased rating claim stems from the January 2006 rating decision on appeal which granted service connection for degenerative disc disease of the cervical spine with headaches.  Separate initial ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The January 2006 rating decision assigned the Veteran a 10 percent rating, effective from September 12, 2004.  He was later granted an increased initial rating of 20 percent effective from November 26, 2007.  The Veteran maintains that he is entitled to higher initial ratings.

Cervical spine disabilities are evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 10 percent rating is warranted for forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; for muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or for vertebral body fraction with the loss of 50 percent or more of the height.  38 C.F.R. § 4.71a; DC 5235-5243.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

IV.  Prior to November 26, 2007

The Board has reviewed the Veteran's medical records and finds that the Veteran did not meet the criteria for a rating in excess of 10 percent prior to November 26, 2007.  These records prior to November 26, 2007, do not show that the Veteran had forward flexion of the cervical spine limited to 30 degrees or less, or that the combined range of motion of the cervical spine was 170 degrees or less.  These records also do not show that the Veteran had cervical muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran stated at a December 2005 VA examination that he had cervical pain brought on by physical activities such as prolonged driving.  The pain did not radiate to the upper or lower extremities.  The Veteran had normal posture and gait.  The Veteran denied paresthesias or loss of bladder and bowel control associated with the neck pain.  The pain was sharp and aching.  The Veteran denied having any periods of incapacitation.  Examination revealed mild muscle spasm in the trapezii.  The Veteran had 40 degrees of cervical spine flexion and combined range of motion of 225 degrees.  The Veteran had pain at the extremes of the ranges.  The examiner stated that the Veteran's cervical motion was limited by pain, but not limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner could not estimate any additional limitation of the spine in degrees.

The Board has considered such factors as pain, weakness and incoordination with use, and during flare-ups.  The Board notes that the examiner did not indicate that the Veteran had any additional limitation of motion on repetitive use.  Thus the Veteran is not entitled to a rating in excess of 10 percent prior to November 26, 2007 even with consideration of such factors as pain, weakness and incoordination with use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5243 provides that intervertebral disc syndrome may be rated either based on the criteria listed above or based on incapacitating episodes.  A 20 percent rating is for assignment when there have been incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  The medical evidence prior to November 26, 2007, does not show that the Veteran had any incapacitating episodes of cervical intervertebral disc syndrome.  At the December 2005 VA examination the Veteran denied having any incapacitating episodes.  Consequently, he is not entitled to a rating in excess of 10 percent based on incapacitating episodes prior to November 26, 2007.

V.  From November 26, 2007

The Board has reviewed the Veteran's medical records and finds that the Veteran has not met the criteria for a rating in excess of 20 percent from November 26, 2007.  Since that date the Veteran has not had forward flexion of the cervical spine limited to 15 degrees or less, and he has not had ankylosis of the entire cervical spine.  On VA examination in November 2007 it was specifically noted that the Veteran did not have ankylosis of the cervical spine.  He had 45 degrees of cervical flexion with pain after 25 degrees.  Because the Veteran has more than 15 degrees range of cervical flexion without pain, the Veteran is not entitled to a higher rating even with consideration of Deluca factors.  The Veteran denied any periods of incapacitation when examined in November 2007, and is thus not entitled to a higher rating based on incapacitating episodes under Diagnostic code 5243.

VI. Extraschedular Consideration

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In this case the Veteran's cervical spine disability has not resulted in frequent hospitalization or marked interference with employment.  At the December 2005 examination the Veteran specifically stated that he had not lost any time from work due to his cervical disability.  Furthermore at the November 2007 VA examination the Veteran stated that he had had no incapacitating episodes due to his cervical spine disability.  In this case the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for higher ratings for additional or more severe symptoms, which have not been shown.  For this reason, the disability pictures are contemplated by the Rating Schedule, and the assigned schedular ratings are adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

The Veteran has asserted that he is entitled to a separate compensable rating for the headaches caused by his cervical spine disability.  Diagnostic Code 8100 provides for assigning a 10 percent rating for headaches when there are characteristic prostrating attacks averaging one in two months over the last several months.  When there are less frequent attacks a noncompensable rating is for assignment.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran's medical records do not indicate that he has experienced any prostrating attacks.  At the November 2007 VA examination the Veteran reported that when he has headaches he takes Motrin and still goes to work.  In this case the Veteran does not meet the criteria for a compensable rating for headaches and thus the Veteran is not entitled to a separate compensable rating for headaches.

In sum, the Veteran has not been shown to have met the criteria for a rating in excess of 10 percent for his degenerative disc disease of the cervical spine, with headaches at any time prior to November 26, 2007, or to a rating in excess of 20 percent anytime thereafter.  See Fenderson.






							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for aggravation of a heart disability is granted.

A rating in excess of 10 percent prior to November 26, 2007, and to a rating in excess of 20 percent thereafter, for degenerative disc disease of the cervical spine with headaches is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


